DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 5/20/22 and IDS filed on 5/15/20 and 7/7/21. Claims 1, 3, 5-14, 19-22, 24-25 and 27-28 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 5/20/22 is acknowledged.  The traversal is on the ground(s) that claims 1 and 28 have been amended to recite the nitrogen content and US ‘155 does not disclose the claimed nitrogen content as amended in claim 1 and argue how the claims are unobvious over the art and point out to results in the specification.  This is not found persuasive because lack of unity was with respect to claim 1 which did not recite the nitrogen content. Examiner will not address applicants arguments with respect to the results in the specification and also applicants arguments regarding the claims being unobvious since there was no rejection except for lack of unity in the instant application.
The requirement is still deemed proper and is therefore made FINAL.
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/22. 
Claims 1, 3, 5-14, 19-22, 24-25 and 27 are examined in the application.
Information Disclosure Statement

	In the IDS dated 5/15/20, citation no.9 which is KR 10-2017-0054062 has been crossed out as it is in Korean language and applicants did not provide any abstract.
The foreign patents have been considered to the extent that it read on abstract only.
 Applicants are notified that there is no written opinion in English language and it is in Korean language. 

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites, dicaprylyl carbonate and also recites(Cetiol CC). Deletion of (Cetiol CC) is suggested. The same is true for cocoyl glyceride (Myritol 331). Deletion of (Myritol 331) is suggested.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-14, 19-22, 24-25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
Claim 1 recites:

    PNG
    media_image1.png
    653
    690
    media_image1.png
    Greyscale

Instant specification, at page 7 explicitly discloses:

    PNG
    media_image2.png
    187
    600
    media_image2.png
    Greyscale

From the above disclosure, cationic cellulose polymer with a molecular weight of 300,000 to 2,900,00 has the nitrogen content of 2.3% to 3,3% and not the cellulose polymer with a molecular weight of 10,000 to 4,000,000 recited in claims 1 and 7 and the dependent claims.
The same is true for claim 14, which recites the molecular weight as 1,300,000 to 4,000,000.
Claims 1, 3, 5-14, 19-22, 24-25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is written description  rejection.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").
Claim 1 is drawn to:

    PNG
    media_image1.png
    653
    690
    media_image1.png
    Greyscale

Scope of claim 1:
Claim 1 recites Q can be H or quaternary ammonium compound and “n” is an integer from 10-1000. Huge genus and as the “ n” increases there are many species depending on the nature of Q. Note that when Q is an ammonium compound, “ m” is 1-10. R1-R3 can be alkyl, alkenyl or alkynyl. The carbon range for alkyl is 1-6 and there is no carbon range for alkenyl and alkynyl.
Claim 1 also recites (CH2O (CH2CH2O)x-Q and “x” is 1-100. When Q is a quaternary ammonium compound and with different variables there are many cationic cellulose polymer species.
Claim 1 recites  that the molecular weight is 10,000-4,000,000.
Claim 1 recites the nitrogen content is 2.3% to 3.2%.
Instant specification at page 7 discloses that 

    PNG
    media_image2.png
    187
    600
    media_image2.png
    Greyscale



Instant specification under table 1 discloses examples 1-3 and in Example 1 α is EO and β is OH. What is  “ s” in EO and what is n and what is Q. Instant specification at page 43 discloses that example 1 has molecular weight of 800,000 and nitrogen content of 2.7%. However, this example does not disclose the other variables in the polymer. For example, is Q “ H or quaternary ammonium compound” ?.
In Example 2 α is  divalent EO and β is OH. What is meant by divalent EO ? What is  “ s” in EO and what is n and what is Q. Instant specification at page 43 discloses that example 2 has molecular weight of 800,000 and nitrogen content of 2.7%. However, this example does not disclose the other variables in the polymer. For example, is Q “ H or quaternary ammonium compound” ?.
In Example 3, α is  divalent or higher valent EO and β is  monovalent or higher valent EO. What is meant by divalent EO,  monovalent or higher valent EO? What is  “ s” in EO and what is n and what is Q. Instant specification at page 43 discloses that example 3 has molecular weight of 800,000 and nitrogen content of 2.7%. However, this example does not disclose the other variables in the polymer. For example, is Q “ H or quaternary ammonium compound” ?.
In table 3, examples 4-5 recites only the molecular weight  being 1,800,000 and 2,500,00. There is no description for any other variables.
Instant specification at pages 62-63 describes cationic polymers which are attached reactive dye by describing two chemical formulae, however these are not within scope of claim 1 as γ is C1-C6 alkyl and not alkyl substituted with OH moiety. 
Instant specification does not describe one single disclosed species with all the variables claimed in claim 1 with specificity .
There is a huge gap between the structure and  nitrogen content and there is no correlation between the genus and  the nitrogen content claimed.
In the recent precedential Board decision Ex Parte Kubin, the Board also found lack of written description and noted: “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.” (see p. 15, 1st paragraph of Ex Parte Kubin). 
Adequate written description requires more than a mere statement that it is part of the invention. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.
Therefore, instant specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention drawn to  a composition for treating hair, skin or fiber comprising the polymers represented by chemical formula I with a nitrogen content of 2.3% to 3.2%.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14, 19-22, 24-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
The expression “ alkenyl, alkynyl” is without metes and bounds. Recourse to the specification does not define the carbon range for these two moieties.
The recitation of “ molecular weight “ in claims 1,3, 7, 14 and 20 are indefinite. There are different kinds of  “ molecular weights”. Most common are number average and weight average molecular weights. The others are peak average, viscosity average and Z average molecular weights. Polymers are made of many molecular chains, each having different chain lengths and thus different molecular weights. Recourse to the specification does not identify the type of “ molecular weight”.
In claim 22, the expression “ homopolymer, polyethylene glycol mono-Me-ether-blocked; --- is not a carbodiimide compound. 
In claim 25, the expression “ and synthetic, semi-synthetic, plant, animal and mineral natural mixtures  of these esters” is without metes and bounds. Instant specification at penultimate paragraph at page 30 and the paragraph bridging pages 30-31 do not describer the compounds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619